DETAILED ACTION
Examiner Notes
 	The present application is being examined under the pre-AIA  first to invent provisions. 
	This is the 1st action in the application in response to the correspondence filed on 10/20/2016.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
  	The information disclosure statement (IDS) submitted are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



  	Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Zhou (US 2015/0035714).
	As for claim 1, Zhou an electromagnetic device, comprising:
a first electromagnetic, EM, signal feed (Fig, 13A-B, see figure below);
a second EM signal feed disposed adjacent to the first EM signal feed (Fig, 13A-B, see figure below); 
and an elevated electrically conductive region disposed between and elevated relative to the first and second EM signal feeds (Fig, 13A-B, see figure below).


    PNG
    media_image1.png
    780
    1000
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 2-5, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0035714).
 Claim 2: (dependent upon claim 1)
 As for claim 2, Zhou teaches the device of Claim 1, and further teaches
wherein the first and second EM signal feeds are disposed on a feed substrate (Fig, 13A-B, see figure below); 
the elevated electrically conductive region comprises a … substrate having a first elongated cavity disposed over the first EM signal feed (Fig, 13A-B, see figure below), 
and a second elongated cavity disposed over the second EM signal feed, and an elongated electrically conductive finger that forms the elevated electrically conductive region disposed between the first and second EM signal feeds (Fig, 13A-B, see figure below).


    PNG
    media_image2.png
    780
    1002
    media_image2.png
    Greyscale

	However, Zhou does not teach a substrate that is metal plated.
Examiner takes Official Notice that the use of metal plated substrates in place of metal substrates were capable of instant and unquestionable demonstration of being old and well-known at the time of invention.
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of metal plating a substrate instead of using a full metal structure.
 	The motivation for this combination is to create a lighter weighted and/or lower cost structure.

As for claim 3, Zhou teaches the device of Claim 2, and further teaches
the feed substrate comprises an upper electrically conductive layer (Fig, 13A-B, see figure below),  
and the elongated electrically conductive finger is electrically connected to the upper electrically conductive layer of the feed substrate.

    PNG
    media_image3.png
    665
    854
    media_image3.png
    Greyscale

As for claim 4, Zhou teaches the device of Claim 2, and further teaches
the feed substrate comprises a first portion having the first and second EM signal feeds arranged thereon (Fig, 13A-B, the first portion of the feed substrate is the portion that is directly under feedlines one and two of the prior art), 
and a second portion that provides a support region for a plurality of dielectric structures and is an extension of the first portion (Fig, 13A-B, the second portion of the feed substrate is the portion that is not directly under feedlines one and two of the prior art);
a first set of the plurality of dielectric structures is disposed to electromagnetically cooperate with the first EM signal feed (Fig, 13A-B, the first set of dielectric structures are the sections of dielectric on either side of the feed under the first cap), 
and a second set of the plurality of dielectric structures is disposed to electromagnetically cooperate with the second EM signal feed (Fig, 13A-B, the second set of dielectric structures are the sections of dielectric on either side of the feed under the second cap); 
and the first and second EM signal feeds are disposed on the first portion and not on the second portion (Fig, 13A-B).
 	Examiner submits that this language of dielectric structures and portions of the substrate is broad and the prior art can sufficiently read upon this broad language.  If Applicant believes there is a distinction, Examiner suggests clarifying this language further.
As for claim 5, Zhou teaches the device of Claim 4, and further teaches
wherein: the plurality of dielectric structures is disposed on the support region of the second portion (Fig, 13A-B).

As for claim 12, Zhou teaches the device of Claim 3, and further teaches
wherein each of the first and the second EM signal feeds are formed in the upper electrically conductive layer via an absence of conductive material of the upper electrically conductive layer (Fig, 13A-B).

As for claim 13, Zhou teaches the device of Claim 12, and further teaches
wherein the feed substrate is a substrate integrated waveguide, STW, and further comprises: a lower electrically conductive layer; a dielectric layer disposed between the lower and the upper electrically conductive layers; a plurality of electrically conductive vias disposed between and in electrical communication with the lower and upper electrically conductive layers, the plurality of electrically conductive vias arranged to form first and second electromagnetic, EM, waveguides of the SIW, which electromagnetically cooperate with the first and second EM signal feeds, respectively; wherein a first portion of the SI[W comprises a coplanar signal feed structure having the first and second EM signal feeds; wherein a second portion of the SIW provides a support for a plurality of dielectric resonator structures and is an extension of the first portion of the STW; wherein a first set of the plurality of dielectric resonator structures is disposed to electromagnetically cooperate with the first EM waveguide, and a second set of the plurality of dielectric resonator structures is disposed to electromagnetically cooperate with the second EM waveguide; wherein the first and second EM signal feeds are disposed on the first portion and not on the second portion (Fig, 13A-B, see also rejection of claim 4).


Allowable Subject Matter
Claims 6-11, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845